DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 24-26, 28 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for an apparatus comprising an electrical hearing stimulating device implanted in a recipient the apparatus is set such that the electrical hearing stimulating device evokes a hearing precept in the recipient only in a frequency range that is based on a cumulative contribution for electric stimulation of the hearing system of the recipient, wherein the frequency range is limited such that the apparatus provides superior speech perception to the recipient relative to that which would be the case if the frequency range extended into lower frequencies than the lowest frequency of the frequency range has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Regarding independent claim 32, for a method comprising providing a hearing test to the recipient of the prescription to obtain the data relating to the first type of stimulation, the action of providing the hearing test including: progressively blocking frequencies falling within frequency bands in a descending
manner with the previously blocked frequency bands remaining blocked, thereby obtaining relative contributions of the respective frequency bands for hearing evoked based on the first type of stimulation of the recipient; comparing relative contributions of the respective frequency bands for hearing evoked based on the first type of stimulation of the recipient to relative contributions of corresponding respective frequency bands for hearing evoked based on the second type of stimulation to determine which frequency bands provide for higher relative contributions for hearing evoked based on the second type of stimulation and which frequency bands provide for higher relative contributions for hearing evoked based on the first type of stimulation; and identifying in the prescription at least one of a frequency band or a frequency based on the determination, the identified at least one of a frequency band or a frequency being indicative of a demarcation between hearing evoked based on the first type of stimulation and hearing evoked based on the first type of stimulation for the hearing device has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 14, and 19, 30  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillbratt et al. (US 20160080878), cited previously.
Regarding claim 8, Hillbratt discloses setting a cochlear implant 200a, 1100 (Fig, 2A) to operate based on data based on a comparison of first data for electric stimulation to evoke a hearing percept with second data for a second type of stimulation to evoke a hearing percept different from the electric stimulation (Figs. 10-12, section 0095-0097, An exemplary embodiment of executing method 1000, the method is executed in a hearing prosthesis . presents a flowchart presenting method, which includes method action , which includes evoking a first hearing percept based on input into the hearing prosthesis upon which the second data is also based. Evoking a second hearing percept after the first hearing percept based on the adjusted parameter adjusted).
Concerning claim 14, Hillbratt discloses obtaining data relating to electric hearing (section 0039, sound capture element 124B converts received sounds into electrical signals. These electrical signals are utilized by the sound processor to generate control signals that cause the actuator to vibrate. In other words, the actuator converts the electrical signals into mechanical vibrations for delivery to the recipient's skull); obtaining data relating to acoustic heart (section 0043, External component typically comprises two or more sound capture elements, such as microphones, for detecting sound); and preparing a prescription for a hearing prosthesis for an individual based on the obtained data relating to the electric hearing and the acoustic hearing (Fig. 10, section 0083-0084, 0090, receiving body tissue conducted vibrations e.g., bone conducted vibrations originating from an own-voice speaking event with an electro-mechanical component. In an exemplary embodiment, the electro-mechanical component is implanted in a recipient. Comparing first data based on a signal of a system including the electro-mechanical component influenced by the received body tissue conducted vibrations e.g., the system which includes the shunt resistor, the system which includes the accelerometer, etc. with second data influenced by an own-voice speaking event. controlling the device e.g., the hearing prosthesis based on the comparison of method action . In an exemplary embodiment, the device is the hearing prosthesis or other prosthesis. In an alternate embodiment, the device is a different device from a hearing prosthesis).
Regarding claim 19, Hillbratt discloses the prescription is for an individual who has received or will receive the hearing prosthesis; and the method further comprises: obtaining access to the hearing prosthesis; and setting the hearing prosthesis to operate in accordance with the obtained prescription (Fig. 10, section 0083-0084, 0090, receiving body tissue conducted vibrations e.g., bone conducted vibrations originating from an own-voice speaking event with an electro-mechanical component. In an exemplary embodiment, the electro-mechanical component is implanted in a recipient. Comparing first data based on a signal of a system including the electro-mechanical component influenced by the received body tissue conducted vibrations e.g., the system which includes the shunt resistor, the system which includes the accelerometer, etc. with second data influenced by an own-voice speaking event. controlling the device e.g., the hearing prosthesis based on the comparison of method action . In an exemplary embodiment, the device is the hearing prosthesis or other prosthesis. In an alternate embodiment, the device is a different device from a hearing prosthesis).
With respect to claim 30, Hillbratt discloses fitting the hearing prosthesis based on the prescription for a hearing prosthesis (Fig. 10, section 0083-0084, 0090, receiving body tissue conducted vibrations e.g., bone conducted vibrations originating from an own-voice speaking event with an electro-mechanical component. In an exemplary embodiment, the electro-mechanical component is implanted in a recipient. Comparing first data based on a signal of a system including the electro-mechanical component influenced by the received body tissue conducted vibrations e.g., the system which includes the shunt resistor, the system which includes the accelerometer, etc. with second data influenced by an own-voice speaking event. controlling the device e.g., the hearing prosthesis based on the comparison of method action . In an exemplary embodiment, the device is the hearing prosthesis or other prosthesis. In an alternate embodiment, the device is a different device from a hearing prosthesis).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 18, 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillbratt et al. (US 20160080878), cited previously, in view of Nicolai et al. (US 20070135862), cited previously.
With respect to claim 9, Hillbratt discloses the invention substantially as claimed however does not show the first data is data based on a cumulative contribution for electric stimulation; and the second data is data based on a cumulative contribution for the second type of hearing stimulation; the cochlear implant has respective channels for respective sound frequency bands; the comparison indicated that for a first frequency band from the respective sound frequency bands and for frequency bands from the respective sound frequency bands below that first frequency band, cumulative contribution for the second type of hearing stimulation is greater than the cumulative contribution for the electric stimulation; and the action of setting the cochlear implant includes at least one of deactivating channels or not activating channels corresponding to frequency bands at and below the first frequency band. 
Nicolai discloses the first data is data based on a cumulative contribution for electric stimulation 920; and the second data is data based on a cumulative contribution for the second type of hearing stimulation 910; and the action of setting the cochlear implant includes at least one of deactivating channels or not activating channels corresponding to frequency bands at and below the first frequency band (Fig. 9, section 0088-0089, a flowchart illustrating a method using a model for electro-acoustic stimulation, a low frequency tone that is audible via acoustic amplification, the program may shift the electrode used for presenting the upper frequency component to match harmonics in response to the evoked perception. In addition, for example, the center of the electrical stimulation for a given frequency may be shifted along the basilar membrane by varying the degree of current distribution between at least two electrodes). This allows for proper cochlear stimulation to be delivered. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Hillbratt by adding the cochlear implant has respective channels for respective sound frequency bands; the comparison indicated that for a first frequency band from the respective sound frequency bands and for frequency bands from the respective sound frequency bands below that first frequency band, cumulative contribution for the second type of hearing stimulation is greater than the cumulative contribution for the electric stimulation; and the action of setting the cochlear implant includes at least one of deactivating channels or not activating channels corresponding to frequency bands at and below the first frequency band as taught by Nicolai in order to facilitate proper cochlear stimulation to be delivered.
With respect to claim 18, Hillbratt in view of Nicolai, specifically Nicolai discloses the data relating to electric hearing indicates contributions of consecutive and cumulative frequency bands from lower to higher frequency for electric hearing (section 0088, optimal fitting overall system gain per frequency might be established by presenting a pulsating low-frequency noise, e.g. a signal centered around 125 Hz at 40 dB SPL. In 904 the recipient's evoked perception is measured to determine whether the input signal is perceivable. When no sound is perceived, in step 906, the frequency specific gain of the acoustic stimulator mode is increased and step 904 repeats until the recipient indicates to just notice the sound. Note that during this time, the gain for the electric stimulation remains zero. When the sound is perceived in 904, the center frequency of the input signal is increased in 908, e.g. to 500 Hz). This allows for proper cochlear stimulation to be delivered. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Hillbratt by adding the data relating to electric hearing indicates contributions of consecutive and cumulative frequency bands from lower to higher frequency for electric hearing as taught by Nicolai in order to facilitate proper cochlear stimulation to be delivered.
Concerning claim 20, Hillbratt in view of Nicolai, specifically Nicolai discloses the prescription is for a person who has received or will receive a cochlear implant and the prescription prescribes no amplification for at least some frequencies outside of a frequency range prescribed for the cochlear implant (Fig. 1, section 0036, a graph shows a desired perception curve and an evoked perception curve. Graph shows an evoked perception curve for recipient with sensorineural hearing loss created by measured data points, the arrows in FIG. 1 illustrate the gain at each input sound pressure level necessary to compensate the recipient's hearing loss. The larger the length of the arrow, the larger the desired gain increase. FIG. 1 shows smaller gain increases at higher loudness levels due to the recruitment phenomenon. Note that the lower limit of the loudness level categories may be inaudible). This allows for proper cochlear stimulation to be delivered. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Hillbratt by adding the prescription prescribes no amplification for at least some frequencies outside of a frequency range prescribed for the cochlear implant as taught by Nicolai in order to facilitate proper cochlear stimulation to be delivered.
With respect to claim 21, Hillbratt in view of Nicolai, specifically Nicolai discloses the first data includes data relating to at least one frequency 902, 908 that evoked both a hearing percept 904, 910 using the second type of stimulation 906, 914 and an electric hearing percept 918, 920 in the recipient of the cochlear implant (Fig. 9, section 0088, the system starts with a low-frequency input signal in 902. Optimal fitting overall system gain per frequency might be established by presenting a pulsating low-frequency noise, e.g. a signal centered around 125 Hz at 40 dB SPL. In 904 the recipient's evoked perception is measured to determine whether the input signal is perceivable. When no sound is perceived, in step 906, the frequency specific gain of the acoustic stimulator mode is increased and step 904 repeats until the recipient indicates to just notice the sound.  The system proceeds to 914 and increases the gain of the acoustic mode. The perception of the recipient of is measured again in step 910. Once the recipient perceives the sound in 910 the values are stored in a user-specific program in 916. However, if in 912 the cut-off is reached, then the system proceeds to 918 to increase the gain of the electrical mode. Next, in 920 the recipient's perception is measured and when no perception is made, the system again increase the electrical mode). This allows for proper cochlear stimulation to be delivered.
Regarding claim 22, Hillbratt in view of Nicolai, specifically Nicolai discloses the first data is data based on only band contributions for electric stimulation. (Fig. 9, section 0088-0089, a flowchart illustrating a method using a model for electro-acoustic stimulation, a low frequency tone that is audible via acoustic amplification, the program may shift the electrode used for presenting the upper frequency component to match harmonics in response to the evoked perception. In addition, for example, the center of the electrical stimulation for a given frequency may be shifted along the basilar membrane by varying the degree of current distribution between at least two electrodes). This allows for proper cochlear stimulation to be delivered.
Concerning claim 23, Hillbratt in view of Nicolai, specifically Nicolai discloses the cochlear implant has respective channels for respective sound frequency bands; the comparison indicated that for a first frequency band from the respective sound frequency bands and for frequency bands from the respective sound frequency bands below that first frequency band, cumulative contribution for the second type of hearing stimulation is greater than the cumulative contribution for the electric stimulation (Fig. 9, section 0088-0089, a flowchart illustrating a method using a model for electro-acoustic stimulation, a low frequency tone that is audible via acoustic amplification, the program may shift the electrode used for presenting the upper frequency component to match harmonics in response to the evoked perception. In addition, for example, the center of the electrical stimulation for a given frequency may be shifted along the basilar membrane by varying the degree of current distribution between at least two electrodes). This allows for proper cochlear stimulation to be delivered.
With respect to claim 24, Hillbratt in view of Nicolai, specifically Nicolai discloses the electrical stimulating device is a cochlear implant including a conventional electrode array 234 extending into a basal region  of the cochlea 232 (Fig. 2A, Section 0052, array may be inserted in the scala tympani and in the basal region of cochlea). This allows for proper cochlear stimulation to be delivered.
Regarding claim 25, Hillbratt in view of Nicolai, specifically Nicolai discloses the apparatus is attached to the recipient, and an electrode array 234 is implanted in a cochlea 232 of the recipient (Fig. 2A, Section 0052, array may be inserted in the scala tympani and in the basal region of cochlea); and the recipient has normal hearing at the lowest frequency of the frequency range (section 0088, Optimal fitting overall system gain per frequency might be established by presenting a pulsating low-frequency noise, e.g. a signal centered around 125 Hz at 40 dB SPL). This allows for proper cochlear stimulation to be delivered.
Concerning claim 26, Hillbratt in view of Nicolai, specifically Nicolai discloses the apparatus is attached to the recipient, and an electrode array is implanted in a cochlea of the recipient (Fig. 2A, Section 0052, array may be inserted in the scala tympani and in the basal region of cochlea); and the recipient has no acoustic hearing aid (section 0048, signal processor 216 may produce electrical stimulations alone, without generation of any acoustic stimulation beyond those that naturally enter the ear). This allows for proper cochlear stimulation to be delivered.
With respect to claim 27, Hillbratt in view of Nicolai, specifically Nicolai discloses the first data 902 is data based on results of first hearing test(s) 904 for electrical stimulation (Fig. 9, section 0088, in the recipient's evoked perception is measured to determine whether the input signal is perceivable. When no sound is perceived, in step 906, the frequency specific gain of the acoustic stimulator mode is increased and step 904 repeats until the recipient indicates to just notice the sound. Note that during this time, the gain for the electric stimulation remains zero. When the sound is perceived in, the center frequency of the input signal is increased in 908, e.g. to 500 Hz), the second data is data based on results of second hearing test(s) 910 different from the first hearing test(s), the second hearing test(s) for the second type of stimulation (Fig. 9, section 0088, the recipient in indicates when the increased input signal is perceived. When no perception is made, the system first checks to determine whether the maximal gain or cut-off is reached for the mode. If the cut-off is reached, then the system proceeds to increase the gain of the electrical mode. Next, in the recipient's perception is measured and when no perception is made, the system again increase the electrical mode). This allows for proper cochlear stimulation to be delivered.
Claims 10-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillbratt et al. (US 20160080878) as applied to claims 8 and 14 above, and further in view of van Dijk (US 8086319), cited previously.
Regarding claim 10, Hillbratt in view of van Dijk specifically van Dijk discloses the data for the second type of hearing stimulation is relative cumulative contribution data for respective frequency bands of descending frequency (column 8 lines 52-54, acoustic stimuli may be applied in the other mode below that frequency). This allows for proper therapy to be delivered for the patient with hearing loss. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Hillbratt by adding the second type of hearing stimulation is relative cumulative contribution data for respective frequency bands of descending frequency as taught by van Dijk in order to provide proper therapy to be delivered to the patients with hearing loss.
Concerning claim 11, Hillbratt in view of van Dijk specifically van Dijk discloses operating the prosthesis based on the setting so that the prosthesis evokes a hearing percept in a recipient of the prosthesis based on the setting, wherein the prosthesis is not fitted to the recipient when the hearing percept is evoked (column 6 lines 29-36, To obtain a detailed impression of the residual hearing capability of the cochlea and of how electrical and acoustic stimulation will interact, several measurements of the neural response are preferably obtained. To address the localized sensitivity of the cochlea to electrical stimuli, the neural response evoked by an electrical stimulus at a specific location along the cochlea is preferably obtained, for a plurality of positions along the cochlea). This allows for proper therapy to be delivered for the patient with hearing loss. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Hillbratt by adding the prosthesis based on the setting so that the prosthesis evokes a hearing percept in a recipient of the prosthesis based on the setting, wherein the prosthesis is not fitted to the recipient when the hearing percept is evoked as taught by van Dijk in order to provide proper therapy to be delivered to the patients with hearing loss.
With respect to claim 12, Hillbratt in view of van Dijk specifically van Dijk discloses the setting of the cochlear implant results in the cochlear implant not providing stimulation below a given frequency, wherein the comparison indicates that for frequencies below the given frequency the second type of stimulation provides more information to the recipient than that which results from electric stimulation without acoustic stimulation and/or without amplified acoustic stimulation, and for frequencies at and above the given frequency, electric stimulation provides more information than that which results from the second type of stimulation without electric stimulation (Column 10 lines 59-67, Below the cut-off frequency the sound is amplified and applied to the ear acoustically, by low pass filter and transducer. The portion of the detected sound above the cut off frequency is processed by a high pass filter and a cochlear implant speech processor and mapped to those electrodes that are in the non-functional part of the cochlea. In this way the accessible frequency range is optimized, and the interaction between acoustic and electric hearing is minimized). This allows for proper therapy to be delivered for the patient with hearing loss. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Hillbratt by adding the cochlear implant not providing stimulation below a given frequency, wherein the comparison indicates that for frequencies below the given frequency the second type of stimulation provides more information to the recipient than that which results from electric stimulation without acoustic stimulation and/or without amplified acoustic stimulation, and for frequencies at and above the given frequency, electric stimulation provides more information than that which results from the second type of stimulation without electric stimulation as taught by van Dijk in order to provide proper therapy to be delivered to the patients with hearing loss.
Regarding claim 13, Hillbratt in view of van Dijk specifically van Dijk discloses the action of setting the cochlear implant maximizes the second type of stimulation at frequency bands where the electric stimulation provides inferior speech perception relative to the second type of stimulation, and maximizes the second type of stimulation at no other frequency bands (Column 10 lines 59-67, Below the cut-off frequency the sound is amplified and applied to the ear acoustically, by low pass filter and transducer. The portion of the detected sound above the cut off frequency is processed by a high pass filter and a cochlear implant speech processor and mapped to those electrodes that are in the non-functional part of the cochlea. In this way the accessible frequency range is optimized, and the interaction between acoustic and electric hearing is minimized). This allows for proper therapy to be delivered for the patient with hearing loss. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Hillbratt by setting the cochlear implant maximizes the second type of stimulation at frequency bands where the electric stimulation provides inferior speech perception relative to the second type of stimulation, and maximizes the second type of stimulation at no other frequency bands as taught by van Dijk in order to provide proper therapy to be delivered to the patients with hearing loss.
Regarding claim 16, Hillbratt in view of van Dijk specifically van Dijk discloses the data relating to acoustic hearing indicates contributions of consecutive and cumulative frequency bands from higher to lower frequency for acoustic hearing (Column 10 lines 52-67, acoustic stimuli may be applied in the other mode below that frequency. At 70 the determined masking profile is displayed. Portion 73 of the cochlea is where residual acoustic hearing capability exists. Knowing the acoustic cut off frequency of that residual hearing, and knowing which electrode is located at the cut off boundary 71 in the cochlea, it is possible to separate detected sound 75 into 2 components. Below the cut-off frequency the sound is amplified and applied to the ear acoustically, by low pass filter and transducer. The portion of the detected sound above the cut off frequency is processed by a high pass filter and a cochlear implant speech processor and mapped to those electrodes that are in the non-functional part of the cochlea. In this way the accessible frequency range is optimized, and the interaction between acoustic and electric hearing is minimized). This allows for proper therapy to be delivered for the patient with hearing loss. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Hillbratt by data relating to acoustic hearing indicates contributions of consecutive and cumulative frequency bands from higher to lower frequency for acoustic hearing as taught by van Dijk in order to provide proper therapy to be delivered to the patients with hearing loss.
Claim Objections
Claim(s) 15, 17, 29, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. Regarding claim 8, Examiner does find that Hillbratt does disclose setting a cochlear implant to operate (Figs. 10-12, section 0095-0097, An exemplary embodiment of executing method 1000, the method is executed in a hearing prosthesis. Presents a flowchart presenting method, which includes method action , which includes evoking a first hearing percept based on input into the hearing prosthesis upon which the second data is also based. Evoking a second hearing percept after the first hearing percept based on the adjusted parameter adjusted).
Concerning claim 14, Hillbratt does disclose obtaining data relating to electric hearing (section 0039, sound capture element 124B converts received sounds into electrical signals. These electrical signals are utilized by the sound processor to generate control signals that cause the actuator to vibrate. In other words, the actuator converts the electrical signals into mechanical vibrations for delivery to the recipient's skull); Examiner finds that the sound capture element the converts sounds into electrical signals is data relating to electrical hearing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792